Case 8:20-cv-00043-JVS-ADS Document 53 Filed 03/10/20 Page 1 of 5 Page ID #:270




 1   COLIN REARDON (NY Bar #4945655)
     E-mail: colin.reardon@cfpb.gov
 2   Phone: (202) 435-9668
     E. VANESSA ASSAE-BILLE (NY Bar #5165501)
 3   E-mail: elisabeth.assae-bille@cfpb.gov
     Phone: (202) 435-7688
 4   1700 G Street, NW
     Washington, D.C. 20552
 5   Fax: (202) 435-5471
 6   LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
     E-mail: leanne.hartmann@cfpb.gov
 7   Phone: (415) 844-9787
     301 Howard St., Suite 1200
 8   San Francisco, CA 94105
     Fax: (415) 844-9788
 9
     Attorneys for Plaintiff Bureau of Consumer Financial Protection
10
11                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
12
13   Bureau of Consumer Financial Protection, )
                                              )               Case No.: 8-20-cv-00043-JVS-ADS
14                    Plaintiff,              )
                                              )               FIRST STIPULATION TO EXTEND
15               vs.                          )               TIME TO RESPOND TO
                                              )               COMPLAINT
16   Chou Team Realty, LLC et al.,            )
                                              )
17                    Defendants.             )
                                              )
18                                            )
19
20           Plaintiff Bureau of Consumer Financial Protection (“Bureau”) and
21   Defendant Robert Hoose (“Hoose”) stipulate as follows:
22           1.    The Complaint in this matter was filed on or about January 9,
23   2020.
24           2.    Hoose waived service of summons of the Complaint on or about
25   January 27, 2020, and his deadline to answer or otherwise respond to the
26   Complaint is currently March 23, 2020.
27
28
                        FIRST STIPULATION TO EXTEND TIME TO RESPOND TO THE COMPLAINT
                                                     1
Case 8:20-cv-00043-JVS-ADS Document 53 Filed 03/10/20 Page 2 of 5 Page ID #:271




 1         3.     Counsel for the Bureau and for Hoose have jointly agreed to
 2   request an extension for the filing of Hoose’s responsive pleadings to and
 3   including April 22, 2020, in order to facilitate a potential settlement among the
 4   parties. The Bureau and Hoose have had preliminary settlement discussions
 5   and desire to focus their sole attention and energies for now on settlement
 6   negotiations rather than litigation, in order to determine if a mutually acceptable
 7   settlement can be achieved. They believe that a period of thirty (30) days will
 8   afford adequate time for negotiations to determine if a settlement, or at least
 9   substantial progress toward a settlement, can be reached.
10         4.     This is the first stipulation to extend time filed by the Bureau and
11   Hoose.
12         5.     All signatories listed below, and on whose behalf this filing is
13   submitted, concur in the filing’s content and have authorized the filing.
14
15   IT IS SO STIPULATED.
16    For Bureau of Consumer Financial Protection:
17   Dated March 10, 2020                         Respectfully Submitted,
18                                                /s/ Colin Reardon
                                                  Leanne E. Hartmann
19                                                E. Vanessa Assae-Bille (pro hac vice)
                                                  Colin Reardon (pro hac vice)
20                                                Bureau of Consumer Financial Protection
                                                  1700 G Street, NW
21                                                Washington, D.C. 20552
22                                                Attorneys for Plaintiff Bureau of
                                                  Consumer Financial Protection
23
24    For Defendant Robert Hoose:
25   Dated March 10, 2020                         /s/ Joshua M. Robbins
                                                  Joshua M. Robbins
26                                                Greenberg Gross LLP
                                                  650 Town Center Drive, Suite 1700
27                                                Costa Mesa, California 92626
28
                       FIRST STIPULATION TO EXTEND TIME TO RESPOND TO THE COMPLAINT
                                                    2
Case 8:20-cv-00043-JVS-ADS Document 53 Filed 03/10/20 Page 3 of 5 Page ID #:272




 1
                                 CERTIFICATE OF SERVICE
 2
           I, Colin Reardon, certify pursuant to Local Rule 5-3.2.1 that on this day,
 3
     March 10, 2020, I caused to be served by e-mail1 this filing on each of the
 4
     following parties:
 5
           1.     Bilal Abdelfattah a/k/a Belal Abdelfattah a/k/a Bill Abdel
 6                  c/o Nader Nuru, counsel for Bilal Abdelfattah
                  13668 Heatherwood Dr.
 7                Corona, CA 92880
                  E-mail address: nadernurulaw@gmail.com
 8
           2.     Thomas Chou
 9                  c/o Sean P. Burke, counsel for Thomas Chou
                  Mattingly Burke Cohen & Biederman LLP
10                155 East Market Street, Suite 400
                  Indianapolis, IN 46204
11                E-mail address: Sean.Burke@mbcblaw.com
12         3.     Chou Team Realty, LLC
                   c/o Sean P. Burke, counsel for Chou Team Realty, LLC
13                Mattingly Burke Cohen & Biederman LLP
                  155 East Market Street, Suite 400
14                Indianapolis, IN 46204
                  E-mail address: Sean.Burke@mbcblaw.com
15
           4.     Sean Cowell
16                  c/o Sean P. Burke, counsel for Sean Cowell
                  Mattingly Burke Cohen & Biederman LLP
17                155 East Market Street, Suite 400
                  Indianapolis, IN 46204
18                E-mail address: Sean.Burke@mbcblaw.com
19         5.     Cre8Labs, Inc.
                    c/o Sean P. Burke, counsel for Cre8labs, Inc.
20                Mattingly Burke Cohen & Biederman LLP
                  155 East Market Street, Suite 400
21                Indianapolis, IN 46204
                  E-mail address: Sean.Burke@mbcblaw.com
22
           6.     TDK Enterprises, LLC
23                  c/o Sean P. Burke, counsel for TDK Enterprises, LLC
                  Mattingly Burke Cohen & Biederman LLP
24                155 East Market Street, Suite 400
                  Indianapolis, IN 46204
25                E-mail address: Sean.Burke@mbcblaw.com
26
     1
      Each of the listed parties have consented in writing to accept service of filings
27   in this matter via e-mail until they have filed notices of appearance. See Fed. R.
     Civ. P. 5(b)(2)(F).
28
                          FIRST STIPULATION TO EXTEND TIME TO RESPOND TO THE COMPLAINT
                                                       3
Case 8:20-cv-00043-JVS-ADS Document 53 Filed 03/10/20 Page 4 of 5 Page ID #:273




 1
          7.    Robert Hoose
 2                c/o Joshua M. Robbins, counsel for Robert Hoose
                Greenberg Gross LLP
 3              650 Town Center Drive, Suite 1700
                Costa Mesa, CA 92626
 4              E-mail address: JRobbins@GGTrialLaw.com
 5        8.    Docu Prep Center, Inc.
                  c/o Joshua M. Robbins, counsel for Docu Prep Center, Inc.’s
 6              agent for service of process Robert Hoose
                Greenberg Gross LLP
 7              650 Town Center Drive, Suite 1700
                Costa Mesa, CA 92626
 8              E-mail address: JRobbins@GGTrialLaw.com
 9        9.    Document Preparation Services, LP
                 c/o Joshua M. Robbins, counsel for Document Preparation
10              Services, LP’s agent for service of process Robert Hoose
                Greenberg Gross LLP
11              650 Town Center Drive, Suite 1700
                Costa Mesa, CA 92626
12              E-mail address: JRobbins@GGTrialLaw.com
13        10.   Kenneth Lawson
                 c/o William Rothbard, counsel for Kenneth Lawson
14              Law Offices of William I. Rothbard
                2333 Canyonback Road
15              Los Angeles, California 90049
                E-mail address: bill@rothbardlaw.com
16
          11.   XO Media, LLC
17                c/o William Rothbard, counsel for XO Media, LLC
                Law Offices of William I. Rothbard
18              2333 Canyonback Road
                Los Angeles, California 90049
19              E-mail address: bill@rothbardlaw.com
20        12.   Docs Done Right, Inc.
                 c/o David Holt, counsel for Docs Done Right, Inc.
21              The Holt Law Firm
                1432 Edinger Avenue, Ste. 130
22              Tustin, CA 92780
                E-mail address: dholt@holtlawoc.com
23
          13.   Docs Done Right, LP
24               c/o David Holt, counsel for Docs Done Right, LP
                The Holt Law Firm
25              1432 Edinger Avenue, Ste. 130
                Tustin, CA 92780
26              E-mail address: dholt@holtlawoc.com
27
28
                     FIRST STIPULATION TO EXTEND TIME TO RESPOND TO THE COMPLAINT
                                                  4
Case 8:20-cv-00043-JVS-ADS Document 53 Filed 03/10/20 Page 5 of 5 Page ID #:274




 1         14.    Lend Tech Loans, Inc.
                   c/o David Holt, counsel for Lend Tech Loans, Inc.
 2                The Holt Law Firm
                  1432 Edinger Avenue, Ste. 130
 3                Tustin, CA 92780
                  E-mail address: dholt@holtlawoc.com
 4
           15.    Eduardo Martinez
 5                 c/o David Holt, counsel for Eduardo Martinez
                  The Holt Law Firm
 6                1432 Edinger Avenue, Ste. 130
                  Tustin, CA 92780
 7                E-mail address: dholt@holtlawoc.com
 8         I further certify, pursuant to Local Rule 5-3.2.1, that on this day, March
 9   10, 2020, I caused to be served by Certified Mail, Return Receipt, this filing on
10   each of the following parties:
11         16.    Certified Doc Prep, Inc.
                    c/o Haithum Abdelfattah
12                33 Flintridge Ave.
                  Ladera Ranch, CA 92694
13
           17.    Certified Doc Prep Services, LP
14                  c/o Haithum Abdelfattah
                  33 Flintridge Ave.
15                Ladera Ranch, CA 92694
16         18.    Direct Document Solutions, Inc.
                   c/o Jimmy A. Calderon
17                1221 Viejo Hills Dr.
                  Lake Forest, CA 92610
18
           19.    Direct Document Solutions, LP
19                 c/o David Sklar
                  26412 Vincente Lugo
20                Mission Viejo, CA 92692
21         20.    Secure Preparation Services, Inc.
                   c/o Aaron Sebreros
22                1515 E. Ocean Blvd.
                  Long Beach, CA 90802
23
           21.    Secure Preparation Services, LP
24                 c/o David Sklar
                  26412 Vincente Lugo
25                Mission Viejo, CA 92692
26         22.    David Sklar
                  26412 Vincente Lugo
27                Mission Viejo, CA 92692
28
                       FIRST STIPULATION TO EXTEND TIME TO RESPOND TO THE COMPLAINT
                                                    5
